                          Case 4:19-cv-00341-HSG Document 25 Filed 04/27/21 Page 1 of 5



                    1   COOLEY LLP
                        JOHN C. DWYER, Bar No. 136533 (dwyerjc@cooley.com)
                    2   PATRICK E. GIBBS, Bar No. 183174 (pgibbs@cooley.com)
                        SARAH M. LIGHTDALE, Bar No. 4395661 (slightdale@cooley.com)
                    3   CLAIRE A. MCCORMACK, Bar No. 241806
                        (cmccormack@cooley.com)
                    4   3175 Hanover Street
                        Palo Alto, CA 94304-1130
                    5   Telephone:    +1 650 843 5000
                        Facsimile:    +1 650 843 7400
                    6
                        Attorneys for Defendants
                    7   NVIDIA CORPORATION, JENSEN
                        HUANG, COLETTE M. KRESS,
                    8   ROBERT K. BURGESS, TENCH COXE,
                        PERSIS S. DRELL, JAMES C. GAITHER,
                    9   DAWN HUDSON, HARVEY C. JONES,
                        MICHEAEL G. MCCAFFERY, MARK L. PERRY,
                   10   A. BROOKE SEAWELL, and MARK A. STEVENS

                   11

                   12

                   13
                                                    UNITED STATES DISTRICT COURT
                   14
                                                  NORTHERN DISTRICT OF CALIFORNIA
                   15

                   16
                        In re: NVIDIA CORPORATION                         Case No. 4:19-cv-00341-HSG
                   17   CONSOLIDATED DERIVATIVE
                        LITIGATION                                        JOINT STIPULATION AND
                   18                                                     ORDER TO FURTHER STAY
                        This Document Relates to:                         PROCEEDINGS
                   19
                                            ALL ACTIONS                   [CIVIL L.R. 7-12]
                   20
                                                                          Related Case No.: 4:18-cv-07669-HSG
                   21
                                                                          Judge:         Hon. Haywood S. Gilliam, Jr.
                   22                                                     Courtroom:     2

                   23            This stipulation is entered into by and among plaintiffs Sanghyep Han, Yuju Yang, and
                   24    The Booth Family Trust (“Plaintiffs”) and defendants NVIDIA Corporation (“NVIDIA”), Jen-
                   25
                         Hsun Huang, Colette M. Kress, Robert K. Burgess, Tench Coxe, Persis S. Drell, James Gaither,
                   26
                         Dawn Hudson, Harvey C. Jones, Michael G. McCaffery, Mark L. Perry, A. Brooke Seawell,
                   27
                         and Mark A. Stevens, (the “Individual Defendants,” together with NVIDIA, the “Defendants,”
                   28
COOLEY LLP
                        4:19-cv-00341-HSG
ATTORNEYS AT LAW
   PALO ALTO
                                                                                         JOINT STIPULATION AND ORDER TO
                                                                                             FURTHER STAY PROCEEDINGS
                          Case 4:19-cv-00341-HSG Document 25 Filed 04/27/21 Page 2 of 5



                    1    and together with Plaintiffs, the “Parties”), by and through their respective attorneys of record:
                    2            WHEREAS, on March 27, 2020, the Court entered an Order staying the above captioned
                    3
                         action ("Action") "until the entry of any order on a motion to dismiss an amended complaint
                    4
                         filed in the Consolidated Class Action or until plaintiffs in the Consolidated Class Action
                    5
                         indicate their intention not to file an amended complaint";
                    6

                    7            WHEREAS, on May 13, 2020, plaintiffs in the Consolidated Class Action filed an

                    8    amended complaint;

                    9            WHEREAS, March 2, 2021, the district court granted NVIDIA’s motion to dismiss the
                   10
                         Consolidated Class Action, with prejudice;
                   11
                                 WHEREAS, on March 30, 2021, plaintiffs filed a Notice of Appeal in the Consolidated
                   12
                         Class Action;
                   13
                                 WHEREAS, the Parties believe that the result of the forthcoming appeal could have
                   14

                   15    bearing on this Action;

                   16            WHEREAS, the Parties therefore wish to continue the stay in this Action pending
                   17    resolution of the appeal in the Consolidated Class Action;
                   18
                                 WHEREAS, in the interest of judicial economy and the efficient administration of
                   19
                         justice, counsel for the Parties in this Action agree to continue to stay this Action during the
                   20
                         pendency of an appeal in the Consolidated Class Action;
                   21

                   22            IT IS ACCORDINGLY STIPULATED AND AGREED, by the undersigned counsel for

                   23    Plaintiffs and Defendants, that

                   24           1.          This Action shall remain stayed pending final resolution of the appeal of the
                   25   Consolidated Class Action, including any petitions for rehearing at the Ninth Circuit.
                   26
                                2.      Defendants shall promptly notify Plaintiffs if a related derivative action is not stayed
                   27
                        for a similar or longer duration than the stay of this Action.
                   28
COOLEY LLP
                        4:19-cv-00341-HSG
ATTORNEYS AT LAW
                                                                                               JOINT STIPULATION AND ORDER TO
   PALO ALTO                                                               2                       FURTHER STAY PROCEEDINGS
                          Case 4:19-cv-00341-HSG Document 25 Filed 04/27/21 Page 3 of 5



                    1           3.      In the event that any discovery is provided or produced by any of the Defendants in

                    2   the Consolidated Class Action or any other related shareholder derivative action purportedly

                    3   brought or threatened to be brought on behalf of NVIDIA arising from similar facts as the

                    4   instant action, whether filed in this Court or in another court, Defendants will at or about the same

                    5   time notice Plaintiffs and provide copies of that discovery to the Plaintiffs in this Action, provided

                    6   that the parties have executed and the Court has entered a protective order.

                    7           4.      Upon final resolution of the appeal of the Consolidated Class Action, including any

                    8   petitions for rehearing at the Ninth Circuit, then, within 14 days following a decision referenced in

                    9   Paragraph (1) above, the Parties shall meet and confer regarding a further case schedule.

                   10           5.      Defendants will notice Plaintiffs regarding and permit Plaintiffs to participate in any

                   11   mediation or settlement efforts in the Consolidated Class Action or any threatened or filed related

                   12   derivative actions. NVIDIA will invite Plaintiffs to participate in any such mediation or formal

                   13   settlement meetings. Notification to Plaintiffs of the setting of such mediation(s) or meeting(s)

                   14   shall be reasonable to permit attendance.

                   15           6.      This Stipulation is without prejudice to the Parties hereto agreeing, subject to Court

                   16   approval, to a further extension of time regarding any of the deadlines established herein if the

                   17   circumstances warrant.

                   18           7.      Either side may file a motion to lift the stay so long as the party gives thirty (30)

                   19   days' notice to the other side prior to filing such a motion.

                   20           8.      The Parties reserve all other rights.

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
                        4:19-cv-00341-HSG
ATTORNEYS AT LAW
                                                                                              JOINT STIPULATION AND ORDER TO
   PALO ALTO                                                               3                      FURTHER STAY PROCEEDINGS
                          Case 4:19-cv-00341-HSG Document 25 Filed 04/27/21 Page 4 of 5



                    1   Dated: March 31, 2021                 COOLEY LLP

                    2

                    3                                         By: /s/ Patrick E. Gibbs
                                                              John C. Dwyer
                    4                                         Patrick E. Gibbs
                                                              Sarah M. Lightdale
                    5                                         Claire A. McCormack
                    6                                         Attorneys for Defendants
                                                              NVIDIA CORPORATION, JENSEN
                    7                                         HUANG, COLETTE M. KRESS,
                                                              ROBERT K. BURGESS, TENCH COXE,
                    8                                         PERSIS S. DRELL, JAMES C. GAITHER,
                                                              DAWN HUDSON, HARVEY C. JONES,
                    9                                         MICHEAEL G. MCCAFFERY, MARK L.
                                                              PERRY, A. BROOKE SEAWELL, and MARK
                   10                                         A. STEVENS
                   11   Dated: March 31, 2021                 THE ROSEN LAW FIRM, P.A.
                   12
                                                              By: /s/ Laurence M. Rosen
                   13                                         Laurence M. Rosen
                   14                                         355 South Grand Avenue, Suite 2450
                                                              Los Angeles, CA 90071
                   15                                         Telephone: (213) 785-2610
                                                              Facsimile: (213) 226-4684
                   16                                         Email: lrosen@rosenlegal.com
                   17                                         Timothy Brown
                                                              THE BROWN LAW FIRM, P.C.
                   18
                                                              240 Townsend Square
                   19                                         Oyster Bay, NY 11771
                                                              Telephone: (516) 922-5427
                   20                                         Facsimile: (516) 344-6204
                                                              Email: tbrown@thebrownlawfirm.net
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
                        4:19-cv-00341-HSG
ATTORNEYS AT LAW
                                                                                JOINT STIPULATION AND ORDER TO
   PALO ALTO                                                 4                      FURTHER STAY PROCEEDINGS
                          Case 4:19-cv-00341-HSG Document 25 Filed 04/27/21 Page 5 of 5



                    1                                         WEISSLAW LLP

                    2                                         By: /s/ Joel Elkins
                                                              Joel Elkins
                    3                                         9107 Wilshire Blvd., Suite 450
                                                              Beverly Hills, CA 90210
                    4                                         Telephone: (310) 208-2800
                                                              Facsimile: (310) 209-2348
                    5
                                                              David C. Katz
                    6                                         1500 Broadway, 16th Floor
                                                              New York, NY 10036
                    7                                         Telephone: (212) 682-3025
                                                              Facsimile: (212) 682-3010
                    8                                         Email: dkatz@weisslawllp.com

                    9                                         Co-Lead Counsel for Plaintiffs

                   10
                                                            ***
                   11
                                                           ORDER
                   12
                                PURSUANT TO STIPULATION, IT IS SO ORDERED.
                   13

                   14
                        DATED: 4/27/2021
                   15                                         Hon. Haywood S. Gilliam, Jr.
                                                              United States District Court Judge
                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
                        4:19-cv-00341-HSG
ATTORNEYS AT LAW
                                                                                JOINT STIPULATION AND ORDER TO
   PALO ALTO                                                  5                     FURTHER STAY PROCEEDINGS
